                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     GINA ARMAS, et al.,                                Case No.17-cv-06909-EJD (VKD)
                                                        Plaintiffs,
                                   9
                                                                                            ORDER RE MARCH 28, 2019 FOURTH
                                                 v.                                         DISCOVERY LETTER BRIEF
                                  10

                                  11     USAA CASUALTY INSURANCE                            Re: Dkt. No. 42
                                         COMPANY,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Plaintiffs Gina and David Armas seek the Rule 30(b)(6) deposition of defendant USAA

                                  15   Casualty Insurance Company’s (“USAA”) corporate representative on noticed deposition topics 5

                                  16   and 7 as they relate to the July 2014 collision at issue in this matter. USAA proposes to produce

                                  17   its witness in San Antonio, Texas, where USAA has its principal place of business. The Armases

                                  18   ask that USAA be ordered to produce the witness in the San Francisco Bay Area, or that USAA be

                                  19   ordered to pay their counsel’s expenses to travel to San Antonio.

                                  20          The Armases say that USAA failed to prepare its corporate representative to address the

                                  21   full scope of topics 5 and 7 (i.e., including matters concerning the July 2014 collision) during a

                                  22   prior Rule 30(b)(6) deposition conducted in San Antonio. For this reason, the Armases say that

                                  23   USAA should be required to produce a corporate representative in the San Francisco Bay Area

                                  24   (where plaintiffs’ counsel is located) or pay for their counsel’s travel to San Antonio.

                                  25          USAA is correct that generally a party’s corporate representative will be deposed in the

                                  26   location where the party maintains its place of business, unless the parties agree otherwise.

                                  27   Aerocrine AB v. Apieron, Inc., 267 F.R.D. 105, 108 (D. Del. 2010) (citing 8A C. Wright, A. Miller

                                  28   & R. Marcus, Federal Practice and Procedure § 2112 (2d ed. 1994)). The parties seem to have had
                                   1   several communications about the location of the original deposition, but none of them is in a form

                                   2   that the Court can enforce. However, it appears that USAA did not provide a corporate

                                   3   representative who was fully prepared at the time of the original deposition on topics 5 and 7,

                                   4   necessitating a further Rule 30(b)(6) deposition to complete testimony on these topics. In these

                                   5   circumstances, it is appropriate for USAA to bear the costs of the Armases’ travel again to San

                                   6   Antonio for this purpose.

                                   7          Accordingly, if USAA produces its corporate representative for further testimony

                                   8   regarding topics 5 and 7 in San Antonio, USAA must reimburse the Armases’ counsel’s

                                   9   reasonable travel expenses (hotel and transportation, not attorneys’ fees), but only to the extent

                                  10   that the purpose of the travel is for a further Rule 30(b)(6) deposition on these topics. If the travel

                                  11   has other purposes, USAA must reimburse the appropriate portion of the travel expenses

                                  12   attributable to the further deposition. The Court expects the parties to work this out, but if they
Northern District of California
 United States District Court




                                  13   cannot, they shall submit their dispute about USAA’s reimbursement of travel expenses to the

                                  14   Court using the discovery dispute resolution procedure.

                                  15          IT IS SO ORDERED.

                                  16   Dated: March 29, 2019

                                  17

                                  18
                                                                                                      VIRGINIA K. DEMARCHI
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
